DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                  Claims status
2.	In the Response after Request for Continued Examination (RCE)-Non-Final Action filed on 06/29/2021, claims 1, 3, 19, 23, 26, 29 and 30 have been amended. Claims 7-12, 20-22 and 27 have been previously withdrawn. Claim 28 has been previously cancelled. Therefore, claims 1-6, 14-19, 23-26 and 29-31 are currently pending for the examination.

            Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 9-12, filed on 06/29/2021, with respect to claims 1-6, 14-19, 23-26 and 29-31 have been fully considered and persuasive. The rejections related to 35 U.S.C. 103 of claims 1-6, 14-19, 23-26 and 29-31 have been withdrawn.
Applicant’s representative initiated the interview prior to filing the Response after Non-Final Action and discussed proposed amendment related with allowable subject matter (Applicant initiated interview dated 06/15/2021).
Applicants have amended each of independent claims 1, 23, 29 and 30 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1-27 and 29-31 are allowable.


Rejoinder of All Previously Withdrawn Claims
4.	Claims 1-27 and 29-31 allowable. Claims 7-12, 20-22 and 27 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 05/18/2020, is hereby withdrawn and claims 7-12, 20-22 and 27 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
5. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Applicant's representative Jeffrey Santry agreed and authorized to amend (rejoin) claims 7-12, 20-22 and 27 during the applicant-initiated interview conducted on 06/05/2021. 

6. The application has been amended as follows:

7. (Original)
8. (Original)
9. (Original)
10. (Original)
11. (Original)
12. (Original)
20. (Original)
21. (Original)
22. (Original)
27. (Original)

Allowable Subject Matter
7.	In the Amendment application filed on 06/29/2021, claims 1-27 and 29-31 (renumbered as claims 1-30) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
8.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving a configuration message comprising a parameter based at least in part on the UE capability message, wherein the parameter is associated with channel quality indicator (COT) reporting for the second TTI; and configuring a parameter associated with a modulation table and channel quality indicator (CQI) reporting for the second TTI based at least in part on the UE capability message” in combination with other claim limitations as specified in claims 1, 23, 29 and 30.
Note that the first closest prior art KIM et al. et al. (US 2019/0223204 A1), hereinafter “Kim’204”  teaches: transmitting/receiving a UE capability message (paragraphs [0168], [0170], [0227]; TTI capability to the eNB), comprising a first capability indication for at least one modulation order (paragraphs [0168], [0170], [0227]; 256 quadrature amplitude modulation (QAM))  associated with a first transmission time interval (TTI) (paragraphs [0168], [0170], [0227]; normal or default TTI)  and a second capability indication for at least one modulation order associated with a second TTI (paragraphs [0168], [0170], [0227]; short-TTI)  that is shorter than the first TTI (paragraphs [0168], [0170], [0227]; a case that 256 quadrature amplitude modulation (QAM) is supported and a case that 256 QAM is not supported).
Note that the second closest prior art YEO et al. (US 2018/0359745 A1), hereinafter “Yeo” teaches: receiving a configuration message (Fig. 5, paragraphs [0023], [0024], [0143]; 5-bit MCS field of control information constituting DCI)  comprising a parameter (Fig. 5, paragraphs [0023], [0024], [0143]; modulation schemes supported by the LTE system include QPSK (Quadrature Phase Shift Keying)) based at least in part on the UE capability message (Fig. 5, paragraphs [0023], [0024], [0143]; modulation scheme applied to PDSCH), wherein the parameter is associated with the second TTI (Fig. 5, paragraphs [0023], [0024], [0143]; DCI format containing shortened-TTI control information); and selecting a modulation table for a transmission (Figs. 5, 52, paragraphs [0023], [0149], [0150], [0366]; determining the TBS index based on the MCS index in the existing LTE system) associated with the second TTI (Fig. 5, paragraphs [0023], [0149], [0150], [0366]; control information for shortened-TTI transmission and reception) based at least in part on the configuration message (Fig. 5, paragraphs [0023], [0149], [0150], [0366]; uplink operation for shortened-TTI transmission).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. Additionally, Applicants have pointed out the distinction of the claim limitations as “Yeo’s discussion of an MCS field in a DCI format to indicate a modulation scheme to be applied to either TTIs or shortened-TTIs during a PDSCH transmission that is to be received by the UE does not discuss any reporting operations, much less CQI reporting for the second TTI” (Applicant, page 11, Remarks Made in an Amendment dated 06/29/2021). These arguments, together with the other arguments presented in Remarks and amendments made overcome the current prior art rejection.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Horiuchi et al.  (US 10,985,966 B2) entitled: "TERMINAL AND COMMUNICATION METHOD"

• YI (US 2019/0239066 A1) entitled: "METHOD AND APPARATUS FOR SIGNALING UE CAPABILITY FOR NEW RADIO ACCESS TECHNOLOGY IN WIRELESS COMMUNICATION SYSTEM"
• Tooher et al. (US 2017/0290008 A1) entitled: "SYSTEMS AND METHODS OF OPERATING WITH DIFFERENT TRANSMISSION TIME INTERVAL (TTI) DURATIONS"
• ZHANG et al. (US 2018/0368134 A1) entitled: "METHOD AND PROCESSING CAPABILITY INFORMATION OF USER EQUIPMENT AND BASE STATION"

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/SITHU KO/            Primary Examiner, Art Unit 2414